*77By the Court.
Ingraham, First J.
We are of opinion that the defendant, being interested in one of the vessels or steamers forming the line, and undertaking, by the endorsement on the tickets, to secure to the plaintiff a passage throughout on both steamers, assumed the responsibility of guaranteeing to the plaintiff that such passage was seemed to him ; and on a failure of either steamer to cany the plaintiff, the defendant became liable to him for the damages sustained.
Interest in one of the steamers was sufficient to show benefit to the defendant from the contract, so as to prevent its being void for want of consideration.
The declaration of the plaintiff in the presence of the defendant, that he had been put off the steamer because his ticket was not good, the conduct of the defendant in not denying such statement, but proposing a settlement, and offering to pay part of the plaintiff’s board and other arrangements, was sufficient evidence to go to a jury or be submitted to the court, and would sustain a finding in the plaintiff’s favor on that point.
The plaintiff, if entitled to recover at all, was at least entitled to what he paid for the ticket and interest, as they were of no value to him after he was put out of the steamer.
The evidence shows the payment to the 'defendant of one hundred dollars for the ticket. It does not appear what the plaintiff paid for it, but the presumption is, he paid what Ross handed to the defendant.
If so, the judgment is for more than the sum paid, and should be reduced to $100, and interest ($1) from 20th February, 1854, and affirmed for that sum, with costs in the court below, and without costs to either party on appeal.
Adjudged accordingly.